Citation Nr: 1029902	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES


1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral 
osteoarthritis of the feet. 

3.  Entitlement to service connection for degenerative changes of 
the hips.

4.  Entitlement to an initial compensable rating for 
diverticulitis with resection of sigmoid colon, to include 
gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial rating in excess of 10 percent for 
bursitis of the right shoulder with partial rotator cuff tear.

6.  Entitlement to an initial rating in excess of 10 percent for 
hypothyroidism. 




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army for a 
period of thirty years from January 1975 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to the service 
connection benefits currently sought on appeal and established 
the initial ratings from which the Veteran now seeks higher 
disability evaluations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for bilateral pes planus, osteoarthritis of 
the feet and degenerative changes of the hips, as well as 
entitlement to increased ratings for hypothyroidism, right 
shoulder bursitis, and diverticulitis with GERD are ready for 
Board adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

Primarily, the Board finds it imperative to request new medical 
examinations.  The Veteran's last medical exam for VA 
Compensation and Pension (C&P) purposes was a pre-discharge 
examination which occurred in December 2004.  No more recent 
treatment records have been associated with the claims file.  
Based upon the lapse in time from that exam and the lack of 
concurrent treatment records, the actual current severity of the 
Veteran's service-connected disabilities are unclear.  In 
addition, the disputed claims of service connection rest, in 
part, upon the current nature or existence of the claimed 
disabilities.  For these reasons, the Veteran must be afforded 
contemporaneous and thorough VA examinations.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993); see also Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board also notes that no recent VA or Department of Defense 
medical treatment records have been associated with the claims 
file.  All relevant VA or other federal treatment records created 
since the date of this Veteran's claim should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims 
file all outstanding VA or Department of 
Defense medical records for this Veteran 
from the date of his claim forward.  The 
Veteran should be contacted if necessary 
to identify the location of his primary 
military treatment facility (MTF) in 
possession of any current medical 
treatment records.  

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any currently 
diagnosed disorder of the feet, and any 
degenerative changes of the hips.  The 
examination should also address the current 
nature and severity of the Veteran's 
service-connected right shoulder bursitis 
with partial rotator cuff tear.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary studies 
and tests must be conducted. 

The examiner is then requested to respond 
to the following:

(a)	State all currently diagnosed 
disabilities of the feet, expressly 
including or excluding pes planus and 
osteoarthritis of the feet, if possible;

(b)	State whether degenerative changes of 
the hips are identifiable on current x-
ray, or otherwise currently diagnosed 
(the already service-connected 
trochanteric bursitis of the hips should 
be disregarded for this purpose);

(c)	Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a) or (b), generally 
specifying onset prior to military 
service, during military service, or 
since military service;

(d)	Opine, with adequate supporting 
rationale, whether any current foot is 
at least as likely as not 
(probability of 50 percent or greater) 
incurred in or aggravated by active 
military service;

(e)	Opine, with adequate supporting 
rationale, whether any current 
degenerative hip disability is at 
least as likely as not (probability 
of 50 percent or greater) incurred in 
or aggravated by active military 
service;

(f)  Thoroughly discuss the current 
severity of the Veteran's service-connected 
bursitis of the right shoulder with partial 
rotator cuff tear, and any medically 
indicated special tests, including x-rays, 
should be accomplished, and all special 
test and clinical findings should be 
clearly reported.  Range of motion testing 
should be accomplished and the examiner 
should report, in degrees, the point at 
which pain is demonstrated.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  

The examiner should also provide an opinion 
concerning the impact of the service-
connected right and left shoulder 
disabilities on the Veteran's ability to 
work, and provide supporting rationale for 
this opinion.

3.  Schedule the Veteran for a VA 
examination to determine the current nature 
and severity of his service-connected 
diverticulitis with resection of sigmoid 
colon and GERD.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted, and the severity of the 
disabilities in question must be described 
in sufficient detail to enable the Board to 
reach a fully informed decision.  All 
clinical and special test findings should 
be clearly reported.  The examination 
report should clearly address whether the 
veteran has recurrent epigastric distress 
with dysphagia; pyrosis; regurgitation; 
substernal or arm or shoulder pain; pain; 
vomiting; material weight loss; 
hematemesis; melena; anemia; or, any other 
symptom combinations productive of severe 
impairment of health.

The examiner should also provide an opinion 
concerning the impact of the service-
connected diverticulitis with resection of 
sigmoid colon and GERD on the Veteran's 
ability to work, and provide supporting 
rationale for this opinion.

4.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected hypothyroidism.  The Veteran's 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  All necessary studies and 
tests must be conducted, and the severity 
of the disabilities in question must be 
described in sufficient detail to enable 
the Board to reach a fully informed 
decision.  All clinical and special test 
findings should be clearly reported.  The 
examination report should clearly address 
whether the Veteran has fatigability, 
constipation, mental sluggishness, 
muscular weakness, mental disturbance, 
weight gain, cold intolerance, or 
cardiovascular involvement, and indicate 
whether medication is required for 
continuous control.

The examiner should also provide an opinion 
concerning the impact of the service-
connected hypothyroidism on the Veteran's 
ability to work, and provide supporting 
rationale for this opinion.

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


